Digitally signed by
                                                                       Reporter of Decisions
                                                                       Reason: I attest to
                       Illinois Official Reports                       the accuracy and
                                                                       integrity of this
                                                                       document
                                                                       Date: 2017.10.26
                              Appellate Court                          08:39:11 -05'00'




                  People v. Truesdell, 2017 IL App (3d) 150383



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           KEITH A. TRUESDELL, Defendant-Appellant.



District & No.    Third District
                  Docket No. 3-15-0383



Filed             August 9, 2017



Decision Under    Appeal from the Circuit Court of Iroquois County, No. 12-CF-44; the
Review            Hon. Gordon L. Lustfeldt, Judge, presiding.



Judgment          Affirmed in part and vacated in part.
                  Remanded with instructions.


Counsel on        Michael J. Pelletier and Sonthonax B. SaintGermain, of State
Appeal            Appellate Defender’s Office, of Springfield, for appellant.

                  James A. Devine, State’s Attorney, of Watseka (Patrick Delfino,
                  Lawrence M. Bauer, and Justin A. Nicolosi, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the
                  court, with opinion.
                  Justices Carter and O’Brien concurred in the judgment and opinion.
                                             OPINION

¶1       The defendant, Keith A. Truesdell, appeals from the first-stage dismissal of his pro se
     postconviction petition. He argues that the imposition of certain fines and the calculation of
     sentence credit attendant to his underlying conviction were erroneous.

¶2                                              FACTS
¶3       The State charged the defendant with five counts of predatory criminal sexual assault of a
     child (720 ILCS 5/12-14.1(a)(1) (West 2006)) and one count of criminal sexual assault (720
     ILCS 5/12-13(a)(4) (West 2006)). At a subsequent speedy trial hearing, it was established that
     the defendant was arrested in Kankakee County on the evening of April 2, 2012, and then
     transported to Iroquois County on April 3, 2012. In rejecting the defendant’s speedy trial
     argument, the circuit court commented: “[W]hen he was arrested in Kankakee County he’s not
     in our jail, he is not in our control and so *** you got 2 different things going on. You got
     sentence credit. I will agree that he would get sentence credit from the day he was arrested in
     Kankakee.”
¶4       After a bench trial, the court found the defendant guilty on all counts. The court sentenced
     the defendant to terms of six years’ imprisonment on each count of predatory sexual assault of
     a child and four years’ imprisonment for criminal sexual assault, with all sentences running
     consecutively. The court further stated: “Judgment will be had on that sentence. Judgment for
     costs and for the Violent Crime Victims Assistance Act. *** There’s a sexual assault fine of
     $200, which will also be imposed.” In the written sentencing order, the court wrote that the
     defendant would receive sentence credit from April 3, 2012. The written order made no
     reference to the monetary assessments orally imposed by the court.
¶5       A document titled “Payment Status Information” appears on the record. That document
     shows $507 in total monetary assessment levied against the defendant. Those assessments
     include, inter alia, $100 for “Violent Crime,” $10 for “Medical Costs,” $5 for “Youth
     Diversion,” $15 for “State Police Ops,” and $50 for “Court.”
¶6       On direct appeal, this court affirmed the defendant’s convictions and sentences. See People
     v. Truesdell, 2014 IL App (3d) 120834-U. In that appeal, the defendant did not raise any issue
     regarding any monetary assessments or his sentence credit.
¶7       On April 23, 2015, the defendant filed a pro se postconviction petition in which he raised a
     number of constitutional claims, including a renewed argument that his right to a speedy trial
     had been violated. Again, the defendant did not raise any argument related to monetary
     assessments or sentence credit. The circuit court dismissed the defendant’s petition as
     frivolous and patently without merit. The court also issued an extensive written order,
     addressing each of the defendant’s pro se arguments. In its analysis of the speedy trial claim,
     the court again noted that the defendant had been arrested on April 2, 2012.

¶8                                           ANALYSIS
¶9       On appeal, the defendant does not challenge the circuit court’s dismissal of his
     postconviction petition. Instead, the defendant argues that certain fines should be vacated, as
     they were improperly imposed by the circuit clerk. He also argues that he is entitled to one
     additional day of sentence credit. The defendant maintains that each of these issues is presently

                                                 -2-
       appealable, despite not having been included in his postconviction petition.

¶ 10                                                I. Fines
¶ 11       The imposition of a fine is a judicial act. People v. Larue, 2014 IL App (4th) 120595, ¶ 56.
       Accordingly, “the circuit clerk has no authority to levy fines, any fines imposed by the circuit
       clerk are void from their inception.” Id.; see also People v. Wade, 2016 IL App (3d) 150417,
       ¶ 12 (“The fines in this case were void, not because they failed to conform with statutory
       requirements, but because they were imposed not by the trial court, but by the circuit clerk.”).
       A voidness challenge may be made at any time in any court, either directly or collaterally. See
       People v. Thompson, 209 Ill. 2d 19, 25 (2004).
¶ 12       The State concedes that $80 of the assessments shown on the payment status information
       sheet were illegally imposed by the clerk, and thus void from their inception. The $50 court
       system assessment, $10 arrestee’s medical assessment, $15 State Police Operations Assistance
       Fund assessment, and $5 youth diversion (or peer court fund) assessment are each fines, which
       may only be imposed by the circuit court. People v. Johnson, 2015 IL App (3d) 140364
       (appendix). Accordingly, we accept the State’s confession of error and vacate those fines.
¶ 13       The parties disagree over the proper result with respect to a single remaining assessment,
       the Violent Crimes Victims Assistance Fund fine (VCVA fine). While the court orally
       imposed that fine, it did not include the fine in the ensuing written order, nor did it clarify the
       precise amount of the fine. The defendant contends that the fine was thus actually imposed by
       the clerk, and is therefore void. The State argues that the proper course is to vacate the fine but
       remand for a proper calculation, as did the court in People v. Smith, 2014 IL App (4th) 121118,
       ¶ 64.
¶ 14       In Smith, the circuit court orally imposed the VCVA fine, but did not specify the amount of
       the fine. The supplemental record in that case subsequently showed a $25 VCVA fine. The
       Fourth District construed that to be a fine imposed by the circuit clerk, and vacated the
       assessment. We disagree with that conclusion.
¶ 15       The circuit court in the present case unequivocally imposed the VCVA fine in its oral
       pronouncement of sentence. It is well-settled that “[i]t is the oral pronouncement of the judge
       which is the judgment of the court. The written order of commitment is merely evidence of the
       judgment of the court. [Citation.] When the oral pronouncement of the court and the written
       order are in conflict, the oral pronouncement of the court controls.” People v. Smith, 242 Ill.
       App. 3d 399, 402 (1993) (citing People v. Williams, 97 Ill. 2d 252, 310 (1983)). The court
       having imposed the VCVA fine, the clerk was left only with the nondiscretionary, ministerial
       task of filling in the correct amount. See Koltes v. St. Charles Park District, 293 Ill. App. 3d
171, 176 (1997) (“Ministerial acts are those that a person performs on a given state of facts in a
       prescribed manner, in obedience to the mandate of legal authority, and without reference to the
       official’s discretion as to the propriety of the act.”).
¶ 16       The circuit court imposed the VCVA fine at the defendant’s sentencing hearing. That the
       circuit clerk later calculated the amount of that fine does not retroactively undo that fact. To be
       sure, a criminal defendant may challenge a clerk’s calculation of fines or fees. E.g., People v.
       Warren, 2016 IL App (4th) 120721-B, ¶¶ 100-16 (discussing the correct amounts of fees to be
       imposed). In such situations, however, as long as any fines have been imposed by the court,
       any errors in those calculations are not void. Because there is no voidness with respect to the
       VCVA fine in the present case, the defendant may not challenge that assessment on appeal

                                                    -3-
       from the dismissal of his postconviction petition. See People v. Jones, 213 Ill. 2d 498, 508-09
       (2004) (issues not raised in postconviction petition may not be raised for the first time on
       appeal).

¶ 17                                         II. Sentence Credit
¶ 18       Finally, the defendant argues that he is entitled to one extra day of sentence credit.
       Specifically, he points out that he was arrested on April 2, 2012, but the written sentencing
       order only provides sentence credit beginning on April 3, 2012. The State confesses error and
       agrees that the defendant should be given the extra day of credit.
¶ 19       “A defendant held in custody for any part of the day should be given credit against his
       sentence for that day.” People v. Smith, 258 Ill. App. 3d 261, 267 (1994). As the defendant was
       arrested on April 2, 2012, he was thus entitled to credit against his sentence for that day.
       Moreover, our supreme court has endorsed the position that the appellate court may grant
       sentence credit to a defendant on an appeal from the denial of a postconviction petition, as it is
       a ministerial act that favors the orderly administration of justice. People v. Caballero, 228 Ill.
2d 79, 88 (2008). Accordingly, we accept the State’s confession of error and remand the matter
       with instructions that the circuit court amend the defendant’s mittimus to reflect the additional
       day of sentence credit.

¶ 20                                      CONCLUSION
¶ 21      The judgment of the circuit court of Iroquois County is affirmed in part, vacated in part,
       and remanded with instructions.

¶ 22      Affirmed in part and vacated in part.
¶ 23      Remanded with instructions.




                                                   -4-